                                                                      Case 2:16-cv-00286-GMN-GWF Document 74 Filed 12/07/20 Page 1 of 2




                                                             1   DARREN BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   JAMIE K.COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: jamie.combs@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8                                UNITED STATES DISTRICT COURT
                                                             9
                                                                                                       DISTRICT OF NEVADA
                                                            10
                                                                 BANK OF AMERICA, N.A.;                            Case No.: 2:16-cv-00286-GMN-GWF
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                      Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                     MOTION TO REMOVE ATTORNEY
                                                                 v.
AKERMAN LLP




                                                                                                                   FROM ELECTRONIC SERVICE LIST
                                                            13
                                                                 SOLERA AT STALLION MOUNTAIN UNIT
                                                            14   OWNERS' ASSOCIATION; UNDERWOOD
                                                                 PARTNERS, LLC; NV EAGLES, LLC; and
                                                            15   NEVADA ASSOCIATION SERVICES, INC.

                                                            16                        Defendants.

                                                            17
                                                                 NV EAGLES, LLC,
                                                            18
                                                                                      Counterclaimant,
                                                            19
                                                                 v.
                                                            20
                                                                 BANK OF AMERICA, N.A,
                                                            21
                                                                                      Counterdefendant.
                                                            22   NV EAGLES, LLC,

                                                            23                        Third-Party Plaintiff,

                                                            24   v.

                                                            25   CATHERINE T. SAMOSKA, FEDERAL
                                                                 HOUSING ADMINISTRATION, an agency of
                                                            26   the UNITED STATES DEPARTMENT OF
                                                                 HOUSING AND URBAN DEVELOPMENT,
                                                            27
                                                                                      Third-Party Defendant.
                                                            28

                                                                                                               1
                                                                 53048150;1
                                                                    Case 2:16-cv-00286-GMN-GWF Document 74 Filed 12/07/20 Page 2 of 2




                                                             1   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                             2                PLEASE TAKE NOTICE that Tenesa S. Powell, Esq., is no longer associated with the law

                                                             3   firm of Akerman LLP and requests that Ms. Powell be removed from the service list.

                                                             4                Akerman LLP continues to serve as counsel for Bank of America, N.A in this action. All

                                                             5   items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                             6   in this action should continue to be directed to Darren Brenner, Esq. and Jamie K. Combs, Esq.

                                                             7
                                                                              DATED this 8th day of May, 2020
                                                             8
                                                             9                                                  AKERMAN LLP
                                                            10
                                                                                                                /s/ Jamie K. Combs
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                DARREN BRENNER, ESQ.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                Nevada Bar No. 8386
                      LAS VEGAS, NEVADA 89134




                                                            12                                                  JAMIE K. COMBS, ESQ.
AKERMAN LLP




                                                                                                                Nevada Bar No. 13088
                                                            13                                                  1635 Village Center Circle, Suite 200
                                                            14                                                  Las Vegas, Nevada 89134

                                                            15                                                  Attorneys for Bank of America, N.A.

                                                            16
                                                                                                          COURT APPROVAL
                                                            17

                                                            18                                                  IT IS SO ORDERED.
                                                            19
                                                                                                                            7 day of December, 2020.
                                                                                                                Dated this ____
                                                            20

                                                            21

                                                            22                                                  ___________________________
                                                                                                                Gloria M. Navarro, District Judge
                                                            23                                                  UNITED STATES DISTRICT COURT
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    2
                                                                 53048150;1
